Requestor: Ilan S. Schoenberger, County Attorney County of Rockland Allison-Parris County Office Building New City, New York 10956
Written by: James D. Cole, Assistant Attorney General in Charge of Opinions
You have asked whether a proposal to adopt a district court system in the County of Rockland may be submitted to the electorate for approval. You informed us that a proposal to establish a district court system in the county was defeated in the general election in 1967.
The authority for establishment of a district court system in Rockland County was provided by chapter 524 of the Laws of 1967. We have found no indication that this chapter law has been repealed or amended since its enactment. Under chapter 524, a district court system in Rockland County
  "shall be established on the first day of January next succeeding one year from the general election at which the electors of two or more contiguous towns by a majority of the votes cast in each such town elect to participate in and become a part of such district court system. The election of any such town shall be irrevocable" (L 1967, ch 524, § 2).
The act required that at the general election held in 1967 there was to be submitted to the electors of Rockland County the question whether the district court system was to be established (id., § 3). You informed us that the proposition was defeated in 1967.
However, section 6 of chapter 524 provides an alternate method of submission:
  "Alternate method of submission. If the district court system is not approved at the general election in nineteen hundred sixty-seven, it may be submitted to the electors of the towns for adoption in the same manner as herein provided at any subsequent general election, provided the board of supervisors by resolution authorizes such submission".
Thus, it seems clear that under sections 2 and 6 of chapter 524 a proposition to establish a district court system in the County of Rockland may be submitted at any subsequent general election provided that the legislative body of the county adopts a resolution authorizing the submission.
We conclude that if the legislative body of the County of Rockland adopts a resolution authorizing the submission to the voters of a proposition to establish a district court system, the proposition may be submitted to the electorate at a general election.
The Attorney General renders formal opinions only to officers and departments of the State government. This perforce is an informal and unofficial expression of views of this office.